Title: From Thomas Jefferson to George Jefferson, 2 December 1797
From: Jefferson, Thomas
To: Jefferson, George


                    
                        Dear Sir
                        Monticello Dec. 2. 97.
                    
                    I perceive, by an advertisement of yours in the public papers that you have commenced business in the Commission line. I have heretofore employed in the transaction of my business at Richmond, Mr. Charles Johnston, who has executed it with the greatest punctuality [and attention]. Rendering to him a just tribute on every occasion I feel myself bound on several grounds to transfer the mite of my employ to you, but most especially on that of your personal worth of which I have received honorable testimony from many. My business in Richmond consists chiefly in the lodging there my crops of tobacco to be shipped, sold, or delivered to my order as may happen: in receiving and forwarding to me by the Milton boats about 120. faggots of nail rod from Philadelphia every three months; in negotiating from time to time bills on Philadelphia, which tho drawn on John Barnes my agent there, are in fact bills on the Treasury; in receiving and forwarding to me packages which come addressed to me from Philadelphia, Europe, &c. [preferring] water transportation for heavy goods, and in being the […] for me in that quarter. […] have […] for me. I [wish] you may find the profits […]. [I shall] set out for Philadelphia the moment the weather will  permit, having been detained for some time by rains and high waters: and it is still raining. I am with great esteem Dear Sir Your friend & Servtp
                    
                        Th: Jefferson
                    
                